                                                                                  3033 Wilson Blvd., Suite 600
                                                                                         Arlington, VA 22201
                                                                                                  BBBNP.org




    BBB National Programs Dispute Resolution Program for
                 Verizon Wireless Customers
                         Overview and Rules of Binding Arbitration



BBB National Programs (“BBB NP”) is a nonprofit organization providing independent and impartial
dispute resolution services to resolve disputes between a business and its customers. Costs for BBB NP
dispute resolution services are paid for by the business and are committed in advance in order to
protect BBB NP’s impartiality.

BBB NP has a national reputation for fairness because it remains impartial in a dispute. In most cases,
arbitration hearings are administered by a Better Business Bureau serving the area in which the
customer resides.

As a Verizon Wireless customer, you have the option of using BBB NP arbitration to resolve any dispute
involving a claim of $10,000 or less that results from the Verizon Wireless Customer Agreement or
from the services you receive from Verizon Wireless.

What is arbitration?

Arbitration is an informal process in which two parties present their views of a dispute to an impartial
third party, an arbitrator, who will decide how to resolve the dispute.

The issues that the arbitrator may consider in your case will be outlined in a document called the
Summary of the Dispute. BBB NP will work with you to write the Summary of the Dispute so it is based
on the facts of your case. The arbitrator will be asked to make a decision that he or she believes is fair
based on the facts of your case.

Who is the arbitrator?

BBB NP arbitrators are individuals from your community who have been approved as arbitrators by
BBB NP and also arbitrate cases for local Better Business Bureaus. Arbitrators do not necessarily have
specific expertise in the matter to be arbitrated, but can call upon the assistance of an expert when
necessary. Arbitrators pledge to make an impartial decision, and do not have any affiliation with either
party in the dispute.

The arbitration hearing

BBB NP will consult with the parties and the arbitrator(s) in scheduling an arbitration hearing. While
most cases require only a single hearing, additional hearings may be scheduled if the arbitrator deems it
necessary.
                                                                                 3033 Wilson Blvd., Suite 600
                                                                                        Arlington, VA 22201
                                                                                                 BBBNP.org




Do I need an attorney?

You may choose to consult with an attorney about arbitration under these Rules, the remedies that may
be awarded in arbitration, and how to best present your case in arbitration. While you do not need to be
represented by an attorney in the arbitration process, you may decide that it is in your best interests to
do so.

How to prepare for arbitration

Before coming to your arbitration hearing, you should prepare an outline of your argument to help you
in your presentation. You may want to use the checklist at the end of this section to assist you in your
preparation.

Also, before coming to the hearing, you should prepare a list of questions you want to ask the other
party.

What will happen at the hearing?

After assigning an arbitrator, BBB NP provides the arbitrator with the Summary of Dispute and a copy
of the documentation received from the parties up to that date. At the hearing, you should plan to give
the arbitrator any other information about the dispute you think is important to the arbitrator’s
decision.

You will have an opportunity to state the facts as you see them. Each party also will have the
opportunity to ask questions of the other party.

The arbitrator may also ask questions to clear up uncertain areas and to gain a fuller understanding of
the dispute.

After each side has presented its case and the questioning is completed, you should be prepared to give
a summary of your position. Deal with any questions that have not been answered and tell the arbitrator
exactly what you think the decision should be and why.

Remember that the sole purpose of the hearing is to allow the arbitrator to gather and sort the facts in
order to make a fair decision. You should be prepared to convince the arbitrator that your position is
right and that it supports the remedies/outcome you seek from the arbitration process.

A cooperative, good faith approach works best. You are there because a disagreement exists, but keep
that disagreement factual and within the bounds of normal courtesy and conventional language.
Arbitrators may not have technical expertise, so your presentation may be more productive if you can
use layman’s terms to describe what happened.
                                                                                   3033 Wilson Blvd., Suite 600
                                                                                          Arlington, VA 22201
                                                                                                   BBBNP.org




Arbitration checklist
This checklist will help you prepare for your arbitration hearing. Use whichever items are appropriate
to your case; some may not apply.
   1. Organize your materials in the order you wish to present them. This will help you present your
      case clearly and logically.
   2. Clearly state what the problem is and why you think the other party is responsible.
   3. List in chronological order the actions you took to resolve the dispute, including:

           •   Individuals with whom you spoke.
           •   When you spoke with them.
           •   What they told you and/or what actions they took.
           •   Other business/service persons involved:

                     o Who were they?
                     o When and how did they get involved?
                     o What did they tell you and/or what actions did they take?

   4. BBB NP will provide to the arbitrator all written information that the parties submitted before
      the date that BBB NP sends a Notice of Hearing. You should bring the original documents. If
      you plan to present additional information at the hearing, bring copies for the arbitrator and
      other party. Documents that might be useful include:

           •   The Customer Agreement, any other written agreement, purchase documents, and proof
               of payment.
           •   Any relevant manuals or warranty.
           •   Any repair records for equipment and proof of payment for these services.
           •   Correspondence between you and the other party.
           •   Other documents that may support your case: e.g., brochures, technical information,
               legal documents and court decisions.

   5. List any witnesses who may have information about your complaint, such as sales or service
      personnel. Try to contact them and ask them to testify in person or to submit written
      statements. You are responsible for your witness’ submission of information. If you want them
      to testify in person, keep them informed about the time and place of the hearing.

The arbitrator will accept all relevant evidence presented at the hearing. The arbitrator will decide the
importance of each piece of evidence after the hearing is closed. It is better to be over prepared
than under prepared.

Evidence will not be accepted after the hearing if it was possible to present that evidence at the hearing,
or if the arbitrator has already rendered a decision.
                                                                             3033 Wilson Blvd., Suite 600
                                                                                    Arlington, VA 22201
                                                                                             BBBNP.org




In summary

  •   Organize your case.
  •   Back up your position with evidence.
  •   A clear, concise and well-organized presentation supported by relevant facts and good
      documentation will help the arbitrator fulfill his or her responsibility.
                                                                                3033 Wilson Blvd., Suite 600
                                                                                       Arlington, VA 22201
                                                                                                BBBNP.org




                       Rules of Binding Arbitration for
                        Verizon Wireless Customers

1.   DEFINITIONS
     The following list defines key words as they are used in these Rules.

        1. Arbitration is a process in which two or more persons agree to let an impartial person
           or panel decide their dispute.
        2. Arbitrator refers to the individual or panel selected to conduct your arbitration and
           make a decision in your dispute. Any action taken or decision made by a panel shall be
           by majority vote.
        3. BBB refers to BBB National Programs (“BBB NP”) or a Better Business Bureau that is
           administering the arbitration hearing.
        4. Customer Agreement refers to the applicable Verizon Wireless Customer Agreement.
        5. Days refers to calendar days.
        6. Decision refers to the written document signed by the arbitrator and mailed to the
           parties.
        7. Parties refers to Verizon Wireless and the Verizon Wireless customer who has
           requested arbitration under these Rules.
        8. Shall is mandatory; may is discretionary.
        9. You refers to one of the parties involved in the dispute being arbitrated.

2. SCOPE OF BBB ARBITRATION
   A claim for $10,000 or less may be arbitrated under these Rules if the dispute results from (a)
   the Customer Agreement, (b) the services that the customer receives from Verizon Wireless, or
   (c) any advertising for any Verizon Wireless products or services.

     The following claims shall not be considered unless specifically agreed in writing by both parties
     that the arbitrator may consider them:

        •   Claims seeking criminal penalties;
        •   Claims seeking compensation for damages or injuries caused by a defective product;
        •   Claims for personal injuries;
        •   Claims that are the subject of a lawsuit filed by the Customer, or that have been resolved
            by a previous court action, arbitration or settlement between the parties.

     The decision as to whether your dispute (or any part of it) can be arbitrated rests solely with
     BBB or the arbitrator. (See Rule 29.)

3.   REMEDIES
     The arbitrator must honor the terms of the Customer Agreement and may award the same
                                                                                 3033 Wilson Blvd., Suite 600
                                                                                        Arlington, VA 22201
                                                                                                 BBBNP.org




     damages and relief ─ up to a maximum of $10,000 ─ as a court could award under those terms.
     The arbitrator may award reimbursement of attorney’s fees if the law allows this remedy. A
     remedy may not be awarded if it is excluded by the Customer Agreement.

     Any additional remedy may be awarded in an arbitration proceeding only if the parties agree in
     writing that the arbitrator may award the specific remedy.

4. SUMMARY OF THE DISPUTE
   BBB shall prepare a Summary of the Dispute that briefly describes the nature of the dispute and
   the decision sought as they are viewed by the customer and Verizon Wireless.

     The Summary of the Dispute is intended to be a general outline of the dispute, not an argument
     of your case.

     You should contact BBB at once if you disagree with the general description of your case and/or
     the decision you are seeking. Parties should not contact BBB if they think the description of the
     other party’s case is in error; that is an issue for the arbitrator to decide.

5.   SELECTING YOUR ARBITRATOR
     BBB shall select the arbitrator in a procedure designed to avoid any conflict of interest and to
     provide the parties with an impartial arbitrator to hear their case.

     BBB maintains a pool of qualified, experienced arbitrators, from which BBB shall select the
     arbitrator who will decide your dispute. BBB shall inform the arbitrator(s) of the identities of the
     parties and attorneys, if any. If an arbitrator finds that he or she has a conflict of interest with
     any party or attorney, the arbitrator(s) shall recuse himself or herself.

     At BBB’s option, BBB may appoint a panel of three arbitrators. BBB shall determine which
     arbitrator will serve as the chair of the panel to preside over the hearing.

     BBB may use variations of this selection process, provided that the alternative procedure shall
     also result in the appointment of an impartial arbitrator.

6. QUALIFYING THE ARBITRATOR
   The arbitrator shall sign an oath pledging to make an impartial decision in your dispute. If the
   arbitrator believes that he or she cannot make an impartial decision, the arbitrator shall refuse
   to serve.

     If a financial, competitive, professional, family or social relationship exists between the
     arbitrator and one of the parties (even if the arbitrator believes the relationship is so minor as to
     have no effect on the decision), it shall be revealed to both parties and you may decide that this
     arbitrator should not serve in your case.
                                                                                 3033 Wilson Blvd., Suite 600
                                                                                        Arlington, VA 22201
                                                                                                 BBBNP.org




     BBB reserves the right to reject any arbitrator for any reason that it believes will affect the
     credibility of the arbitration process.

7.   COMMUNICATING WITH THE ARBITRATOR
     You or anyone representing you shall not communicate in any way with the arbitrator about
     your dispute except: a) at a hearing for which the other party has received notice but does not
     appear, or b) when all other parties are present or have given their written permission. All other
     communication with the arbitrator must be sent through BBB.

     Violation of this rule may result in your case being discontinued.

8. YOUR REPRESENTATIVE
   You may present your own case or have someone represent you.

     If your representative is a lawyer, you must give the lawyer’s name and address to BBB at least
     10 days before the hearing. BBB shall notify the other parties to give them an opportunity to
     obtain lawyers if they want. Your failure to give BBB advance notice of legal representation may
     result in a rescheduling of your hearing.

     You are responsible for any fees charged by your representative.

9. HEARING NOTICE
   To the extent practical and unless the customer and Verizon Wireless agree otherwise, BBB shall
   arrange for the hearing to be held at a BBB location convenient to the customer. BBB shall set a
   date and time (during normal business hours) for your arbitration hearing. The hearing shall be
   set with due regard for the schedule of the parties and the arbitrator. Notice of the date, time
   and place of the hearing shall be sent to you at least 10 days in advance of the hearing unless the
   parties agree otherwise.

     Contact BBB immediately if you object to the date, time or place stated in your notice. If an
     unforeseen emergency arises that prevents you from attending a hearing, call BBB before the
     scheduled hearing time. The arbitrator shall decide whether to reschedule the arbitration
     hearing or maintain the current hearing date permitting the absent party to present the case in
     accordance with Rule 11.

     BBB reserves the right to make the final decision as to the date, time and place for the
     arbitration hearing.

10. MANNER IN WHICH HEARING IS CONDUCTED
    The customer may choose whether the hearing will be conducted in person or by telephone or
    whether the decision will be based only on documents submitted to the arbitrator.
                                                                               3033 Wilson Blvd., Suite 600
                                                                                      Arlington, VA 22201
                                                                                               BBBNP.org




    If the customer chooses to present his or her case at an in-person hearing, Verizon Wireless may
    present its case in person, by telephone or in writing. If the customer chooses to present his or
    her case at a telephone hearing, Verizon Wireless may present its case by telephone or in
    writing. If the customer chooses to present his or her case in writing, Verizon Wireless may
    present its case in writing.

    The Notice of Hearing sent to the parties will indicate the manner of participation that each
    party has initially selected. A later change in the manner of participation by one party will not
    require that the other party also change its manner of participation.

11. YOUR ABSENCE FROM THE HEARING
    If one party does not attend a hearing after receiving proper notice from BBB, the arbitrator
    shall proceed with the hearing and receive evidence from the other party.

    One party’s absence will not result in an automatic decision against that party. The party who
    did not attend the hearing shall be given an opportunity to present its position in writing within
    time limits set by BBB. All evidence will be provided to the other party for review and comments
    within specified time limits. If parties do not submit evidence within the specified time limits,
    the arbitrator shall make a decision without this additional documentation.

12. ATTENDANCE AT HEARINGS
    BBB staff may attend the hearing in an administrative capacity.

    The parties, any representatives, and their witnesses may attend the hearing, although the
    arbitrator may determine that one or more non-party witnesses should be present in the hearing
    room only while that witness is giving testimony.

    For any observer to attend a hearing, BBB will first determine that reasonable accommodations
    exist and then make sure that the parties and the arbitrator have no objection to the presence of
    the observer. If there is room and no objection, the observer shall be permitted to attend the
    hearing subject to BBB’s directions regarding proper conduct.

13. CAMERAS AND RECORDING DEVICES
    Unless there is approval of the parties and the arbitrator, no one is permitted to bring cameras,
    lights, recording devices or any other equipment into the hearing. However, BBB may make an
    audio recording of the hearing if requested by the arbitrator, and any such audio recording may
    be used only by the arbitrator for the sole purpose of assisting the arbitrator in writing his/her
    decision and reasons, or by BBB for training and administrative purposes.
                                                                                3033 Wilson Blvd., Suite 600
                                                                                       Arlington, VA 22201
                                                                                                BBBNP.org




14. OATH OF PARTICIPANTS
    You and your witnesses shall be placed under oath at the hearing by the arbitrator or BBB staff
    administering your hearing.

15. HEARING PROCEDURES
    The arbitrator will decide on the order and the procedures to follow for you to present your side
    of the dispute.

    You shall be given an opportunity to make a personal presentation of your case, and you may
    present witnesses, experts and evidence in support of your case. You shall also be given the
    opportunity to question the other party and its witnesses, experts and evidence. After both
    parties have presented their cases, each party shall be given the opportunity to make a closing
    statement.

    If the arbitrator determines that additional information is necessary in order to make a fair
    decision, the arbitrator may direct that this additional evidence be submitted at a subsequent
    hearing or in any manner deemed appropriate by the arbitrator. If the arbitrator directs that
    written evidence be submitted after the initial hearing, the evidence shall be sent to BBB within
    the time frame specified by the arbitrator. BBB shall send a copy to the other party and solicit a
    response. Both the written evidence and any response shall be submitted by BBB to the
    arbitrator.

    When the arbitrator is satisfied that all testimony and evidence have been presented, your
    hearing shall be closed.

16. ADMISSION OF EVIDENCE AT THE HEARING
    You may present your case without being restricted by courtroom rules of evidence. However,
    you should be sure your evidence is relevant to your case.

    The arbitrator may limit your presentation if it is repetitious or irrelevant.

17. INSPECTION BY THE ARBITRATOR
    The arbitrator may request an inspection of the product involved in your dispute.

    If possible, the inspection will be performed as part of the hearing; otherwise, the inspection will
    be scheduled for a later date and the parties shall receive at least three days’ notice unless such
    notice is waived by the parties.

18. WRITTEN STATEMENTS/DOCUMENTS
    If you have a witness who cannot attend the hearing, you may present that person’s written
    statement to the arbitrator. You must make a copy for the other party to read and use for
    response.
                                                                                3033 Wilson Blvd., Suite 600
                                                                                       Arlington, VA 22201
                                                                                                BBBNP.org




    If you present your case by telephone, you should submit to BBB at least seven days before your
    hearing any written documents on which you will rely. BBB shall provide these documents to the
    other party before the hearing.

19. SUBPOENAS
    You may send BBB a request that the arbitrator subpoena witnesses or evidence that are
    relevant to your case. Any request shall include a statement as to why the witness or evidence is
    relevant and why you believe a subpoena is necessary. If the arbitrator agrees with your request,
    a subpoena shall be signed by the arbitrator and returned to you.

    The party requesting a subpoena shall be responsible for serving the subpoena, including any
    expenses involved, and also for enforcement of the subpoena in court if necessary. BBB and the
    arbitrator do not have power to enforce a subpoena, but the arbitrator may consider any failure
    to produce subpoenaed evidence in the decision.

20. ADMISSION OF EVIDENCE AFTER INITIAL HEARING
    During the hearing, you may ask the arbitrator to give you a reasonable number of days to
    respond to evidence presented by the other party at the hearing. The arbitrator may grant your
    request at his or her discretion. If granted, BBB shall send your response to the other party for
    comment and then forward all information to the arbitrator.

    Before a decision is made, an arbitrator may schedule new or additional hearings or otherwise
    request new or additional evidence to get all possible facts relating to your dispute.

    Before a decision is made, you may send BBB new information that was impossible to present at
    your original hearing and request that it be considered. BBB shall send it to the other party for
    its response and then forward the information and any response to the arbitrator.

    After the arbitrator has made a decision in your case, no more arguments or evidence may be
    presented, even if newly discovered or not available at the time of the hearing.

21. CLOSING THE HEARING
    The arbitrator shall close the hearing when he or she determines that the parties have had
    sufficient opportunity to present all relevant evidence. The arbitrator will normally render a
    decision within five days after the hearing is closed.

22. SETTLEMENT
    If the parties voluntarily decide to settle the dispute before the hearing, the settlement will end
    the dispute and no hearing will be held.

    If a voluntary settlement is reached during the hearing, the arbitrator shall include the
                                                                                3033 Wilson Blvd., Suite 600
                                                                                       Arlington, VA 22201
                                                                                                BBBNP.org




    settlement in a final or interim consent decision. If a settlement is reached after the hearing but
    before the arbitrator’s final decision, be sure to notify BBB at once.

23. TIME LIMITS
    BBB shall make reasonable efforts to obtain a resolution of the dispute within 60 days, unless
    state or federal law provides otherwise. BBB may extend this time at its sole discretion.

24. THE DECISION
    When the arbitrator has reached a decision in your case, BBB shall send to the parties a written
    decision accompanied by the arbitrator's brief statement of reasons for the decision. BBB will
    not read a decision to you over the phone.

        A. Scope of decision
           A decision shall be one that:

                 • the arbitrator considers fair; and,
                 • falls within the scope of these Rules and the Verizon Wireless Customer
                   Agreement. See Rule 3 for specific limits on remedies the arbitrator may award.

           Unless otherwise provided by the Customer Agreement or any other agreement of the
           parties, the arbitrator is not bound to apply legal principles in reaching what the
           arbitrator considers to be a fair resolution of the dispute.

           The decision may order an action to be performed, money to be paid or a combination of
           these remedies. The arbitrator may award all or part of what you seek or may decide to
           award no payment or performance at all.

        B. Types of decisions
           The arbitrator shall render either a final or an interim decision.

                 1. If the arbitrator renders a final decision, the arbitrator has no further
                   authority over the decision unless a valid request is made pursuant to Rule 24(C),
                   Clarifying the decision; Rule 24(D), Correcting the decision or reasons for
                   decision; or Rule 24(E), Decision is impossible to perform or to perform timely.

                 2. An interim decision may be written when the decision requires some action to
                   be taken. If the arbitrator renders an interim decision, the arbitrator maintains
                   continuing authority over the execution of the decision in accordance with the
                   specific terms set out in the decision.

           An interim decision shall state a time within which the customer must notify BBB if the
           action ordered in the interim decision was not performed or was performed
                                                                         3033 Wilson Blvd., Suite 600
                                                                                Arlington, VA 22201
                                                                                         BBBNP.org




   unsatisfactorily. If an interim decision has been rendered and a reconvening is requested
   in accordance with the terms of the decision, BBB shall schedule a further hearing. In
   addition to the evidence presented at that hearing, the arbitrator may request additional
   evidence from the parties. The arbitrator will normally render a decision within five days
   after the hearing is closed.


C. Clarifying the decision
   You may request that the arbitrator clarify a decision if you do not understand the
   decision, or if you and the other party disagree about the specific action required by the
   decision. Requests for clarification must be sent in writing and must be received by BBB
   prior to the time that performance is required under the decision.

   BBB will not accept a clarification request that attempts only to reargue your case or that
   is based solely upon your disagreement or disappointment with the decision.

   If your written statement to BBB is an appropriate request for clarification of the
   decision, BBB shall send the request to the other party, solicit its views, and send the
   request and any response to the arbitrator. The arbitrator may either clarify the decision
   or reject the request for clarification and let the decision stand as written.

   You may not ask the arbitrator to clarify the reasons for decision.

D. Correcting the decision or reasons for decision
   You may request correction of the decision or the reasons for decision if you believe the
   decision or reasons contain a mistake of fact, a miscalculation of figures, or exceed the
   arbitrator’s authority. Requests for correction of a decision or reasons must be in writing
   and received by BBB prior to the time that performance is required under the decision.

   A mistake of fact is not a conclusion of the arbitrator with which you disagree; it is a true
   error in such things as a date, time, place or name, and may justify a correction only if it
   concerns the essence of the decision.

   A miscalculation of figures is not a dollar figure you consider to be unfair; it is a
   mathematical error.

   The arbitrator’s authority is limited to the scope of these Rules and the Customer
   Agreement.

   BBB will not accept a correction request that attempts only to reargue your case or that is
   based solely upon your disagreement or disappointment with the decision.

   If your written statement to BBB is an appropriate request for correction, BBB shall send
                                                                                 3033 Wilson Blvd., Suite 600
                                                                                        Arlington, VA 22201
                                                                                                 BBBNP.org




            the request to the other party, solicit its views, and send the request and any response to
            the arbitrator. The arbitrator may either correct the decision or reasons or reject the
            request for correction and let the decision or reasons stand as written.

        E. Decision is impossible to perform or to perform timely
           Unless otherwise specified in the decision, the time for performance shall generally be no
           longer than 30 days from the date BBB forwards the award to the parties. If you believe
           in good faith you cannot perform the arbitrator’s decision at all or within the established
           time limit, you should immediately inform BBB in writing. BBB will process your
           submission in the same manner as a request for correction.

            The arbitrator may request additional evidence, request another hearing or do anything
            necessary to confirm or deny your claim of impossibility of performance. If the arbitrator
            confirms such impossibility, the original decision may then be changed to include any
            remedy falling within the scope of these Rules and the Customer Agreement.

            If a party has exceeded the time for performance, the other party should notify BBB in
            writing.

        F. Suspending the time to perform
           If you submit to BBB a written statement relating to correction, clarification, or
           impossibility of performing the decision, the time for performance of a decision shall be
           suspended until the issue is resolved by the arbitrator or by BBB.

        G. After the decision is issued
           Once a decision in your case has been issued, the parties will be legally bound to abide by
           the decision and must comply with the decision’s terms (subject to
           modification/correction under these Rules or to any limited right of review that may be
           provided by state or federal law).

            Unless otherwise stated in the decision, the time for performance shall begin when you
            receive the decision. Approximately two weeks after the performance date, BBB shall
            contact the parties to see if the decision has been performed.

            If a party fails to perform the decision, notify BBB and it will try to resolve the matter. In
            addition, you may have the right to enforce the decision in court or pursue other legal
            remedies under state or federal law.

25. TIMELY OBJECTIONS
    Any failure to follow these Rules that may significantly affect the independence, impartiality, or
    fairness of the arbitration process must be raised with BBB at the earliest opportunity. BBB NP
    shall make a final decision on the appropriate action to be taken if BBB NP determines that a
                                                                                3033 Wilson Blvd., Suite 600
                                                                                       Arlington, VA 22201
                                                                                                BBBNP.org




    failure to follow these Rules has significantly affected the independence, impartiality, or fairness
    of the arbitration process.

26. CHANGE OF TIME
    You and the other party to the arbitration may jointly agree in writing to change any period of
    time stated in these Rules.

27. CONFIDENTIALITY
    The dispute resolution process and any records of that process are private and confidential.

    BBB may include in its report on Verizon Wireless an indication of Verizon Wireless’s failure to
    arbitrate or to perform an award in your individual case, excluding personally identifying
    information about any individual. Otherwise, BBB shall not release the terms of the arbitration
    decision to any person or group that is not a party to the arbitration unless the parties agree or
    unless such release is required by law or pertinent to judicial or governmental administrative
    proceedings.

28. JUDICIAL PROCEEDINGS/EXCLUSION OF LIABILITY
    In submitting to arbitration under these Rules, the parties agree that, other than for exclusive
    purposes of authentication of documents, BBB, BBB NP and the arbitrator shall not be
    subpoenaed by either party in any subsequent legal proceeding. The parties further agree that
    BBB (including its staff), BBB NP (including its staff), and/or the arbitrator shall not be liable
    for any act or omission in connection with your arbitration.

29. INTERPRETATION OF RULES/RIGHT TO DISCONTINUE ARBITRATION
    BBB NP shall make the final decision on procedural questions, on the scope of the agreements,
    on a claim’s eligibility for arbitration, and on any other question concerning the application and
    interpretation of these Rules.

    BBB NP at all times reserves the right to decline or discontinue administration of arbitration for
    any case(s) due to a conflict with any BBB NP Policy or state/federal law or regulation, the
    conduct of a party, or failure to pay any required fees.




     © 2020, BBB National Programs, Inc. All Rights Reserved
